DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 2, 3, 4, 5, 14, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent Claims
Claim(s) 1, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmonem (US-20190052294) in view of Andersson (US-20090061939).
As to claim 1, 13, 18: Abdelmonem teaches a base station device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations by the processor, comprising: determining passive intermodulation interference corresponding to uplink signals that have been received ([0249]: interfering PIM signal detected in uplink channel), via a configurable cellular antenna array of the base station device (fig.1, [0281]: configurable BS antennas), from respective wireless devices of a group of wireless devices that have been communicatively coupled to the base station device (fig.1, [0053, 54]: group of UE devices communicating with respective base stations); and selecting a defined configuration of a … of cellular antenna ports of the configurable cellular antenna array to facilitate a reduction of the passive intermodulation interference corresponding to the uplink signals (fig.16, 514, [0241, 248, 250, 251]: clipping techniques on PIM energy received in a defined configuration of a group of cellular antenna ports at the BS; arguing in the alternative, wherein the application of clipping techniques to a defined configuration of a group of cellular antenna ports is inherent as the techniques must be applied to a grouping of ports).
Although Abdelmonem already teaches selecting a grouping of cellular antenna ports as being inherent in a base station, secondary prior art reference Andersson is implemented to teach the abstract concept of “selecting a grouping” in the interests of compact prosecution (abstract: BS selectively activates and deactivates antenna groups to reduce interference and efficiently utilize radio resources).
Thus, it would have been obvious to one of ordinary skill in the art to implement group of antenna, taught by Andersson, into the cellular base station, taught by Abdelmonem, in order to implement a well-known feature of a pre-defined protocol and to communicate with user equipment. In addition it would have been obvious to combine Abdelmonem and Andersson in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 6, 12, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmonem (US-20190052294), Andersson (US-20090061939) in view of Zhou (US-20200154442). 
As to claim 6: Abdelmonem teaches The base station device of claim 1, wherein selecting of the defined configuration of the group of cellular antenna ports comprises: selecting a portion of cellular antenna ports from the group of cellular antenna ports for transmission of downlink sector beams to the group of wireless devices to facilitate the reduction of the passive intermodulation interference (fig.16, 514, [0241, 248, 250, 251]: clipping techniques on PIM energy received in a defined configuration of a group of cellular antenna ports at the BS; arguing in the alternative, wherein the application of clipping techniques to a defined configuration of a group of cellular antenna ports is inherent as the techniques must be applied to a grouping of ports; wherein the concept of “selecting a group” is already explicitly taught by Andersson). 
Abdelmonem may not explicitly teach and transmitting, via the portion of cellular antenna ports, the downlink sector beams to the group of wireless devices to facilitate the reduction of the passive intermodulation interference.  However, Zhou teaches and transmitting, via the portion of cellular antenna ports, the downlink sector beams to the group of wireless devices to facilitate the reduction of the passive intermodulation interference (fig.6, [028, 209]: BS sends DL information to facilitate reduction of intermodulation interference via antennas that it selects).
Thus, it would have been obvious to one of ordinary skill in the art to implement DL transmission to mitigate interference, taught by Zhou, into the PIM interference mitigation, taught by Abdelmonem, in order to implement a well-known feature of a pre-defined protocol and to reduce intermodulation interference. In addition it would have been obvious to combine Zhou and Abdelmonem in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 12: Abdelmonem teaches the base station device of claim 1.
Abdelmonem may not explicitly teach wherein selecting of the defined configuration of the group of cellular antenna ports comprises: modifying a number of downlink sector beams that are included in a group of downlink sector beams for transmission of the group of downlink sector beams to the group of wireless devices to facilitate the reduction of the passive intermodulation interference.  However, Zhou teaches wherein selecting of the defined configuration of the group of cellular antenna ports comprises: modifying a number of downlink sector beams that are included in a group of downlink sector beams for transmission of the group of downlink sector beams to the group of wireless devices to facilitate the reduction of the passive intermodulation interference (fig.6, [028, 209]: BS sends DL information to facilitate reduction of intermodulation interference via antennas that it selects).
Thus, it would have been obvious to one of ordinary skill in the art to implement DL transmission to mitigate interference, taught by Zhou, into the PIM interference mitigation, taught by Abdelmonem, in order to implement a well-known feature of a pre-defined protocol and to reduce intermodulation interference. In addition it would have been obvious to combine Zhou and Abdelmonem in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 16: Abdelmonem teaches the method of claim 13, wherein configuring of the ports of the antenna array comprises: selecting a portion of the ports of the antenna array for reception of uplink beams from the respective user equipment devices or for transmission of downlink sector beams to the respective user equipment devices to facilitate the reduction of the passive intermodulation interference (fig.16, 514, [0241, 248, 250, 251]: clipping techniques on PIM energy received in a defined configuration of a group of cellular antenna ports at the BS; arguing in the alternative, wherein the application of clipping techniques to a defined configuration of a group of cellular antenna ports is inherent as the techniques must be applied to a grouping of ports; wherein the concept of “selecting a group” is already explicitly taught by Andersson).

As to claim 19: Abdelmonem teaches the non-transitory machine-readable medium of claim 18.
Abdelmonem may not explicitly teach wherein determining of the configurations of the respective ports to facilitate the mitigation of passive intermodulation interference comprises at least one of: selecting a first portion of the respective ports for reception of other uplink signals from the respective wireless devices, selecting a second portion of the respective ports for transmission of downlink sector beams from the respective ports to the respective wireless devices, modifying a transmission power of a port of the respective ports, modifying a tilt of the port, modifying an azimuth of the port, modifying a number of the downlink sector beams that are transmitted from the respective ports to the respective wireless devices, or modifying at least one of an uplink beam corresponding to the uplink signals, a downlink sector beam of the downlink sector beams, or a port of the respective ports to facilitate the mitigation of the passive intermodulation interference.  However, Andersson teaches wherein determining of the configurations of the respective ports to facilitate the mitigation of passive intermodulation interference comprises at least one of: selecting a first portion of the respective ports for reception of other uplink signals from the respective wireless devices, selecting a second portion of the respective ports for transmission of downlink sector beams from the respective ports to the respective wireless devices (abstract: BS selectively activates and deactivates antenna groups to reduce interference and efficiently utilize radio resources), modifying a transmission power of a port of the respective ports, modifying a tilt of the port, modifying an azimuth of the port, modifying a number of the downlink sector beams that are transmitted from the respective ports to the respective wireless devices, or modifying at least one of an uplink beam corresponding to the uplink signals, a downlink sector beam of the downlink sector beams, or a port of the respective ports to facilitate the mitigation of the passive intermodulation interference (abstract: BS selectively activates and deactivates antenna groups to reduce interference and efficiently utilize radio resources).
Thus, it would have been obvious to one of ordinary skill in the art to implement group of antenna, taught by Andersson, into the cellular base station, taught by Abdelmonem, in order to implement a well-known feature of a pre-defined protocol and to communicate with user equipment. In addition it would have been obvious to combine Abdelmonem and Andersson in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmonem (US-20190052294), Andersson (US-20090061939) in view of Kim (US-20110111749), Zhou (US-20200154442).
As to claim 7: Abdelmonem teaches the base station device of claim 1, 
wherein selecting of the defined configuration of the group of cellular antenna ports comprises: … of at least a portion of cellular antenna ports of the group of cellular antenna ports for transmission of downlink sector beams to the group of wireless devices to facilitate the reduction of the passive intermodulation interference (fig.16, 514, [0241, 248, 250, 251]: clipping techniques on PIM energy received in a defined configuration of a group of cellular antenna ports at the BS; arguing in the alternative, wherein the application of clipping techniques to a defined configuration of a group of cellular antenna ports is inherent as the techniques must be applied to a grouping of ports; wherein the concept of “selecting a group” is already explicitly taught by Andersson).
Abdelmonem may not explicitly teach modifying respective transmission powers. However, Kim teaches modifying respective transmission powers ([0032]: BS adjust transmit power as interference mitigation).
Thus, it would have been obvious to one of ordinary skill in the art to implement adjustment of transmit powers, taught by Kim, into the PIM mitigation technique, taught by Abdelmonem, in order to implement a well-known feature of a pre-defined protocol and to mitigate interference. In addition it would have been obvious to combine Abdelmonem and Kim in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Abdelmonem may not explicitly teach and transmitting, via the portion of cellular antenna ports, the downlink sector beams to the group of wireless devices to facilitate the reduction of the passive intermodulation interference.  However, Zhou teaches and transmitting, via the portion of cellular antenna ports, the downlink sector beams to the group of wireless devices to facilitate the reduction of the passive intermodulation interference (fig.6, [028, 209]: BS sends DL information to facilitate reduction of intermodulation interference via antennas that it selects).
Thus, it would have been obvious to one of ordinary skill in the art to implement DL transmission to mitigate interference, taught by Zhou, into the PIM interference mitigation, taught by Abdelmonem, in order to implement a well-known feature of a pre-defined protocol and to reduce intermodulation interference. In addition it would have been obvious to combine Zhou and Abdelmonem in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmonem (US-20190052294), Andersson (US-20090061939) in view of Meredith (US-20130273934), Zhou (US-20200154442).
As to claim 8: Abdelmonem teaches the base station device of claim 1, wherein selecting of the defined configuration of the group of cellular antenna ports comprises: … of at least a portion of cellular antenna ports of the group of cellular antenna ports for transmission of downlink sector beams to the group of wireless devices to facilitate the reduction of the passive intermodulation interference (fig.16, 514, [0241, 248, 250, 251]: clipping techniques on PIM energy received in a defined configuration of a group of cellular antenna ports at the BS; arguing in the alternative, wherein the application of clipping techniques to a defined configuration of a group of cellular antenna ports is inherent as the techniques must be applied to a grouping of ports; wherein the concept of “selecting a group” is already explicitly taught by Andersson).
Abdelmonem may not explicitly teach modifying respective elevations.  However, Meredith teaches modifying respective elevations ([0002]) (see also US-20160127920, abstract).
Thus, it would have been obvious to one of ordinary skill in the art to implement elevation modification of antennas, taught by Meredith, into the PIM mitigation method, taught by Abdelmonem, in order to implement a well-known feature of a pre-defined protocol and to improve interference levels with neighboring eNB antennas. In addition it would have been obvious to combine Abdelmonem and Meredith in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Abdelmonem may not explicitly teach and transmitting, via the portion of cellular antenna ports, the downlink sector beams to the group of wireless devices to facilitate the reduction of the passive intermodulation interference.  However, Zhou teaches and transmitting, via the portion of cellular antenna ports, the downlink sector beams to the group of wireless devices to facilitate the reduction of the passive intermodulation interference (fig.6, [0028, 209]: BS sends DL information to facilitate reduction of intermodulation interference via antennas that it selects).
Thus, it would have been obvious to one of ordinary skill in the art to implement DL transmission to mitigate interference, taught by Zhou, into the PIM interference mitigation, taught by Abdelmonem, in order to implement a well-known feature of a pre-defined protocol and to reduce intermodulation interference. In addition it would have been obvious to combine Zhou and Abdelmonem in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmonem (US-20190052294), Andersson (US-20090061939) in view of Bjorken (US-20150365180), Zhou (US-20200154442).
As to claim 9: Abdelmonem teaches the base station device of claim 1, wherein selecting of the defined configuration of the group of cellular antenna ports comprises: … of at least a portion of cellular antenna ports of the group of cellular antenna ports for transmission of downlink sector beams to the group of wireless devices to facilitate the reduction of the passive intermodulation interference (fig.16, 514, [0241, 248, 250, 251]: clipping techniques on PIM energy received in a defined configuration of a group of cellular antenna ports at the BS; arguing in the alternative, wherein the application of clipping techniques to a defined configuration of a group of cellular antenna ports is inherent as the techniques must be applied to a grouping of ports; wherein the concept of “selecting a group” is already explicitly taught by Andersson).
Abdelmonem may not explicitly teach modifying respective azimuths.  However, Bjorken teaches modifying respective azimuths ([0005, 0054]: base station adjusts antenna azimuth).
Thus, it would have been obvious to one of ordinary skill in the art to implement configuring the azimuth of an antenna , taught by Bjorken, into the PIM mitigation method, taught by Abdelmonem, in order to implement a well-known feature of a pre-defined protocol and to mitigate interference. In addition it would have been obvious to combine Abdelmonem and Bjorken in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Abdelmonem may not explicitly teach and transmitting, via the portion of cellular antenna ports, the downlink sector beams to the group of wireless devices to facilitate the reduction of the passive intermodulation interference.  However, Zhou teaches and transmitting, via the portion of cellular antenna ports, the downlink sector beams to the group of wireless devices to facilitate the reduction of the passive intermodulation interference (fig.6, [028, 209]: BS sends DL information to facilitate reduction of intermodulation interference via antennas that it selects).
Thus, it would have been obvious to one of ordinary skill in the art to implement DL transmission to mitigate interference, taught by Zhou, into the PIM interference mitigation, taught by Abdelmonem, in order to implement a well-known feature of a pre-defined protocol and to reduce intermodulation interference. In addition it would have been obvious to combine Zhou and Abdelmonem in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmonem (US-20190052294), Andersson (US-20090061939) in view of Kim (US-20110111749). 
As to claim 10: Abdelmonem teaches the base station device of claim 1.
Abdelmonem may not explicitly teach wherein selecting of the defined configuration of the group of cellular antenna ports comprises: modifying respective properties of at least one of an uplink beam corresponding to an uplink channel associated with the uplink signals, a downlink sector beam of the downlink sector beams, or a port of the group of cellular antenna ports to facilitate the reduction of the passive intermodulation interference.  However, Kim teaches wherein selecting of the defined configuration of the group of cellular antenna ports comprises: modifying respective properties of at least one of an uplink beam corresponding to an uplink channel associated with the uplink signals, a downlink sector beam of the downlink sector beams, or a port of the group of cellular antenna ports to facilitate the reduction of the passive intermodulation interference ([0032]: BS adjust transmit power as interference mitigation).
Thus, it would have been obvious to one of ordinary skill in the art to implement modifying properties of uplink or downlink beams, taught by Kim, into the PIM mitigation method, taught by Abdelmonem, in order to implement a well-known feature of a pre-defined protocol and to mitigate interference. In addition it would have been obvious to combine Abdelmonem and Kim in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmonem (US-20190052294), Andersson (US-20090061939), Kim (US-20110111749) in view of Asplund (US-20120225625).
As to claim 11: Abdelmonem teaches the base station device of claim 10.
Abdelmonem may not explicitly teach wherein the respective properties comprise at least one of: a polarization of at least one of the uplink beam, the downlink sector beam, or the port, a bandwidth portion of at least one of the uplink beam, the downlink sector beam, or the port, a direction of the downlink sector beam with respect to a phase of the downlink sector beam corresponding to a transmission frequency of the downlink sector beam, or an amplitude of the downlink sector beam.  However, Asplund teaches wherein the respective properties comprise at least one of: a polarization of at least one of the uplink beam, the downlink sector beam, or the port ([0032]: polarization based interference suppression), a bandwidth portion of at least one of the uplink beam, the downlink sector beam, or the port, a direction of the downlink sector beam with respect to a phase of the downlink sector beam corresponding to a transmission frequency of the downlink sector beam, or an amplitude of the downlink sector beam.
Thus, it would have been obvious to one of ordinary skill in the art to implement polarization, taught by Asplund, into the PIM mitigation method, taught by Abdelmonem, in order to implement a well-known feature of a pre-defined protocol and to mitigate interference. In addition it would have been obvious to combine Abdelmonem and Asplund in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmonem (US-20190052294), Andersson (US-20090061939) in view of Asplund (US-20120225625).
As to claim 17: Abdelmonem teaches the method of claim 13.
Abdelmonem may not explicitly teach wherein configuring of the ports of the antenna array comprises: modifying at least one of an uplink beam corresponding to the uplink signals, a downlink sector beam of a group of downlink sector beams to be transmitted to at least one user equipment device of the respective user equipment devices, or a port of the ports to facilitate the reduction of the passive intermodulation interference, wherein modifying of the uplink beam or the downlink sector beam comprises modifying at least one of a polarization of the uplink beam or the downlink sector beam, a frequency of the downlink sector beam, a direction of the downlink sector beam with respect to a phase of the downlink sector beam corresponding to a transmission frequency of the downlink sector beam, or an amplitude of the downlink sector beam.  However, Asplund teaches wherein configuring of the ports of the antenna array comprises: modifying at least one of an uplink beam corresponding to the uplink signals, a downlink sector beam of a group of downlink sector beams to be transmitted to at least one user equipment device of the respective user equipment devices, or a port of the ports to facilitate the reduction of the passive intermodulation interference, wherein modifying of the uplink beam or the downlink sector beam comprises modifying at least one of a polarization of the uplink beam or the downlink sector beam ([0032]: polarization based interference suppression), a frequency of the downlink sector beam, a direction of the downlink sector beam with respect to a phase of the downlink sector beam corresponding to a transmission frequency of the downlink sector beam, or an amplitude of the downlink sector beam.
Thus, it would have been obvious to one of ordinary skill in the art to implement polarization, taught by Asplund, into the PIM mitigation method, taught by Abdelmonem, in order to implement a well-known feature of a pre-defined protocol and to mitigate interference. In addition it would have been obvious to combine Abdelmonem and Asplund in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmonem (US-20190052294), Andersson (US-20090061939), Zhou (US-20200154442) in view of Asplund (US-20120225625).
As to claim 20: Abdelmonem teaches the non-transitory machine-readable medium of claim 19.
Abdelmonem may not explicitly teach wherein modifying of the at least one of the uplink beam, the downlink sector beam, or the port comprises modifying at least one of a polarization of the uplink beam, the downlink sector beam, or the port, a bandwidth portion of the uplink beam, the downlink sector beam, or the port, a frequency of the downlink sector beam, a direction of the downlink sector beam with respect to a phase of the downlink sector beam corresponding to a transmission frequency of the downlink sector beam, or an amplitude of the downlink sector beam.  However, Asplund teaches wherein modifying of the at least one of the uplink beam, the downlink sector beam, or the port comprises modifying at least one of a polarization of the uplink beam, the downlink sector beam, or the port, a bandwidth portion of the uplink beam, the downlink sector beam, or the port, a frequency of the downlink sector beam, a direction of the downlink sector beam with respect to a phase of the downlink sector beam corresponding to a transmission frequency of the downlink sector beam, or an amplitude of the downlink sector beam ([0032]: polarization based interference suppression). 
Thus, it would have been obvious to one of ordinary skill in the art to implement polarization, taught by Asplund, into the PIM mitigation method, taught by Abdelmonem, in order to implement a well-known feature of a pre-defined protocol and to mitigate interference. In addition it would have been obvious to combine Abdelmonem and Asplund in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466